DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a signal per se.  
Claim 20 explicitly recites “A computer program product comprising a recording medium storing program commands instructing, when being executed by a processor, the processor to perform a control method of an electronic device, the control method of the electronic device, the computer program product comprising: …” thus, a computer readable medium is actually claimed.  The Broadest Reasonable Interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (MPEP 2106.03).  The specification as filed does not define a recording medium (the only mention of a recording medium is in paragraph 19 of the Specification as filed).  Therefore, the Specification as filed does not limit the definition of “recording medium” to non-transitory mediums.  
Since a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 10, 11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benderius (United States Patent Application Publication 2015/0312460) in view of Kuo et al. (United States Patent Application Publication 2014/0348399), hereinafter referenced as Kuo.
Regarding claim 1, Benderius discloses an electronic device comprising: a photographing device (figure 1 exhibits image sensor 16 as disclosed at paragraph 31); a memory storing one or more instructions (figure 1 exhibits memory 26 which stores instructions as disclosed at paragraph 32); and at least one processor (figure 1 exhibits processor 20 as disclosed at paragraph 32) configured to execute the one or more instructions stored in the memory to: capture a first image by using the photographing device (figure 2 exhibits wherein a first image is captured in step 206 as disclosed at paragraph 34), perform first adjustment on an exposure value based on the first image, when the first image does not satisfy a first condition (figure 2 exhibits steps 212 and 214 wherein if a minimum cost value is not found then the exposure value e is changed as disclosed at paragraph 35), perform second adjustment on the exposure value based on a second image (figure 3 exhibits step 214 wherein an exposure value is changed to generate a new image for which a new histogram is calculated as disclosed at paragraph 35), when the second image does not satisfy a second condition (figure 2 exhibits steps 212 and 214 which are executed in a loop such that if a minimum cost value is not found then the exposure value e is changed again as disclosed at paragraph 35), adjust at least one photographing setting value based on the adjusted exposure value (figure 2 exhibits wherein after an adjusted exposure value is determined the photographic settings for exposure are set by moving from step 224 to step 204 as disclosed at paragraphs 39 and 41), and capture, by using the photographing device, a third image based on the adjusted at least one photographing setting value (figure 2 exhibits wherein after adjusting photographic settings a third image is captured by moving from step 224 to step 204 to step 206 as disclosed at paragraphs 39 and 34).  However, Benderius fails to disclose wherein the second image is acquired by applying a mask having a high weight for a region of interest to the first image.
Kuo is a similar or analogous system to the claimed invention as evidenced Kuo teaches an imaging device wherein the motivation of improving the probability of successful face detection and recognition would have prompted a predictable variation of Benderius by applying Kuo’s known principal of repeating a face detection process by acquiring a second image by applying a mask having a high weight for a region of interest to the first image (figure 1 exhibits step 130 wherein if a face is not detected a second image is acquired by applying a mask which has a high weight for a central region of interest when adjusting the exposure to generate the second image as disclosed at paragraphs 22-24).
In view of the motivations such as improving the probability of successful face detection and recognition one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Benderius.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), in addition, Benderius discloses wherein the at least one processor is further configured to execute the one or more instructions to determine whether the first image satisfies the first condition, based on a first illumination index determined based on pixel values of the first image (figure 2 exhibits wherein the first image is determined to satisfy the first condition if a cost minimum is found as disclosed at paragraph 35), and wherein, in the first adjustment, a current exposure value is maintained when the first image satisfies the first condition, and the first adjustment is performed on the exposure value when the first image does not satisfy the first condition (figure 2 exhibits steps 212, 214 and 216 wherein if the cost minimum is found then the exposure value is maintained in step 216 and if the cost minimum is not found then the exposure value is adjusted in step 214 as disclosed a t paragraphs 35 and 36).
Regarding claim 7, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), in addition, Benderius discloses wherein the at least one processor is further configured to execute the one or more instructions to determine whether the second image satisfies the first condition, based on a second illumination index determined based on pixel values of the second image (figure 2 exhibits wherein the second image is determined to satisfy the second condition if a cost minimum is found by repeating the operation loop as disclosed at paragraph 35), and wherein, in the second adjustment, the exposure value is maintained when the second image satisfies the second condition, and the second adjustment is performed on the exposure value when the second image does not satisfy the second condition (figure 2 exhibits steps 212, 214 and 216 wherein if the cost minimum is found then the exposure value is maintained in step 216 and if the cost minimum is not found then the exposure value is adjusted in step 214 as disclosed a t paragraphs 35 and 36).
Regarding claim 8, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), in addition, Benderius discloses wherein the at least one photographing setting value is selected from a group consisting of an aperture value, a shutter speed, sensitivity of an image pickup device, an exposure time, a gain, a pulse width, a current intensity, and a pulse delay (paragraph 41 teaches that any of exposure time, aperture size and gain are adjusted).
Regarding claim 10, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), in addition, Benderius discloses wherein the region of interest comprises at least one region selected from a group consisting of an iris region, a face region, a palm region, a vein region, and a vehicle headlamp region (paragraph 60 teaches applying a mask in which a face area is weighted).
Claim 11, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 15, a method, corresponds to and is analyzed the same as the device of claim 5.
Claim 17, a method, corresponds to and is analyzed the same as the device of claim 7.
Claim 18, a method, corresponds to and is analyzed the same as the device of claim 8.
Claim 19, a method, corresponds to and is analyzed the same as the device of claim 10.
Claim 20, a computer program product comprising a recording medium storing program commands, corresponds to and is analyzed the same as the device of claim 1 (figure 1 exhibits memory 26 which stores instructions as disclosed at paragraph 32).
Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benderius in view of Kuo and further in view of Ollila (United States Patent Application Publication 2017/0061210).
Regarding claim 2, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), however, Benderius fails to disclose wherein the at least one processor is further configured to execute the one or more instructions to perform user authentication based on the third image.
Ollila is a similar or analogous system to the claimed invention as evidenced Ollila teaches an imaging device wherein the motivation of providing increased security for a mobile device would have prompted a predictable variation of Benderius by applying Ollila’s known principal of performing user authentication based on a final image (figure 3 exhibits a flow process in which authentication is performed based on a final image in steps 510 and 512 as disclosed at paragraphs 47 and 48).  When applying this known technique to Benderius which captures an updated image using settings based on a minimum cost function analysis, it would have been obvious to perform authentication using the updated image which corresponds to the claimed third image (see claim 1 above).
In view of the motivations such as increased security for a mobile device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Benderius.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), however, Benderius fails to disclose wherein the photographing device has an infrared photographing function, and wherein the at least one processor is further configured to execute the one or more instructions to instruct the photographing device to capture the first image and the third image using the infrared photographing function.
Ollila is a similar or analogous system to the claimed invention as evidenced Ollila teaches an imaging device wherein the motivation of providing increased security for a mobile device would have prompted a predictable variation of Benderius by applying Ollila’s known principal of capturing images using an infrared photography function (figure 3 exhibits a flow process in which infrared photography is used to capture images in steps 502 and 512 as disclosed at paragraphs 39 and 47).  
In view of the motivations such as increased security for a mobile device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Benderius.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12, a method, corresponds to and is analyzed the same as the device of claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benderius in view of Kuo and further in view of Ishikawa et al. (United States Patent Application Publication 2009/0297038), hereinafter referenced as Ishikawa.
Regarding claim 3, Benderius in view of Kuo discloses everything claimed as applied above (see claim 1), however, Benderius fails to disclose wherein the at least one processor is further configured to execute the one or more instructions to generate the mask based on a registration image stored in advance from a plurality of captured images.
Ishikawa is a similar or analogous system to the claimed invention as evidenced Ishikawa teaches an imaging device wherein the motivation of improving face detection accuracy would have prompted a predictable variation of Benderius by applying Ishikawa’s known principal of performing face detection by comparing a current image with a registration image pre-stored in advance from a plurality of captured registration images (paragraph 136 teaches performing face detection by comparing a current candidate to pre-stored registration images).  By determining a face position using the pre-stored registration images taught by Ishikawa, the mask which is generated according to a face position in the image will also be generated based on the registration image.
In view of the motivations such as improving face detection accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Benderius.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 3.
Allowable Subject Matter
Claims 4, 6, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art of record fails to teach or suggest wherein the at least one processor is further configured to execute the one or more instructions to generate the mask by: determining dissimilarity between each of the plurality of captured images and the registration image, comparing the dissimilarity of the registration image with a pre-set dissimilarity threshold value to determine the region of interest on a mask image based on a result of the comparing, and applying a higher weight to the region of interest than to the remaining region except for the region of interest in the mask image to generate the mask, in combination with the elements of claims 1 and 3 from which it is dependent.  The closest prior art of record, Benderius in view of Kuo and further in view of Ishikawa teaches the device of claim 3, however, Benderius fails to teach or suggest “wherein the at least one processor is further configured to execute the one or more instructions to generate the mask by: determining dissimilarity between each of the plurality of captured images and the registration image, comparing the dissimilarity of the registration image with a pre-set dissimilarity threshold value to determine the region of interest on a mask image based on a result of the comparing, and applying a higher weight to the region of interest than to the remaining region except for the region of interest in the mask image to generate the mask” as currently claimed.
Claim 6 is objected to because the prior art of record fails to teach or suggest wherein, in the first adjustment, when the first image does not satisfy the first condition, it is determined whether an estimated exposure value for the first image is within a second range, and the first adjustment is performed on the exposure value when the estimated exposure value is not within the second range, in combination with the elements of claims 1 and 5 from which it is dependent.  The closest prior art of record, Benderius in view of Kuo teaches the device of claim 5, however, Benderius fails to teach or suggest “wherein, in the first adjustment, when the first image does not satisfy the first condition, it is determined whether an estimated exposure value for the first image is within a second range, and the first adjustment is performed on the exposure value when the estimated exposure value is not within the second range” as currently claimed.
Claim 14 is a method variant of claim 4 and is objected to for reasons similar to those of claim 4.
Claim 16 is a method variant of claim 4 and is objected to for reasons similar to those of claim 6.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng (United States Patent Application Publication 2020/0118257) teaches a method for determining an exposure compensation value.
Brunner (United States Patent Application Publication 2012/0307107) teaches a method for adjusting an exposure parameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696